Citation Nr: 1234063	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  03-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts
 
 
THE ISSUES
 
1.  Entitlement to a rating in excess of 30 percent for residuals of a right knee replacement prior to December 1, 2005, and since February 1, 2007.
 
2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant and his daughter
 
 
 
ATTORNEY FOR THE BOARD
 
G. E. Wilkerson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1967 to November 1979, and from July 1984 to July 1986.  He also served in the National Guard.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
 
During the course of the appeal, in a January 2006 rating decision, the RO granted a 100 percent total temporary rating for surgical treatment of the right knee necessitating convalescence, effective December 1, 2005, through January 31, 2007.  As higher ratings for the disability are available prior to and after this period, the appeal continues.  
 
In October 2006, the Veteran and his daughter testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of the hearing is of record.   That Veterans Law Judge has since retired.  The Board afforded the Veteran the opportunity for another hearing, but in August 2010, he declined another hearing.
 
When this case was previously before the Board in March 2011, it was remanded for additional development.  The case has since returned to the Board for further appellate action.  
 
In an April 2012 rating decision, the Appeals Management Center granted a 100 percent total temporary rating for the period from January 18, 2002 to March 1, 2002 for surgical treatment of service-connected right hammer toe necessitating convalescence, representing a full grant of that issue on appeal.  Thus, this issue is no longer before the Board.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
For the periods prior to December 1, 2005, and since February 1, 2007, the Veteran's right knee disability, status post total knee replacement, was not and has not been manifested by severely limited motion (to include as due to pain), severe weakness, ankylosis in flexion between 10 and 20 degrees, extension limited to 30 degrees, or nonunion of the tibia or fibula with loose motion, requiring a brace.  
 
 
CONCLUSION OF LAW
 
The criteria for a rating in excess of 30 percent for residuals of a right knee replacement prior to December 1, 2005, and from February 1, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2011).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
I.  The Veterans Claims Assistance Act of 2000
 
The requirements of the Veterans Claims Assistance Act of 2000 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in September 2002 and March 2006 of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.  The case was most recently readjudicated in March 2012.  
 
VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
 
II.  Analysis
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
By way of history, VA granted entitlement to service connection for a chronic right knee sprain in a November 1986 rating decision, and assigned a noncompensable rating.  The disability has been variously rated since, with a 30 percent rating assigned following surgical convalescence from July 1, 1999.  The RO also assigned a separate 10 percent rating for degenerative joint disease of the right knee effective May 18, 1999.  
 
The Veteran filed the instant claim for increased rating in September 2001.  He reported undergoing a total right knee replacement in April 2001.  He appeals an August 2001 decision assigning a temporary total rating from April 5, 2001 for surgical convalescence, and a 30 percent rating from June 1, 2002.  During the course of his appeal, the RO awarded another temporary total 100 percent rating for surgical convalescence from December 1, 2005.  The 30 percent rating was restored effective February 1, 2007.  In a March 2004 rating decision, the RO decreased the separate rating for right knee degenerative joint disease to noncompensably disabling effective June 1, 2004-the Veteran did not appeal that 2004 decision and thus it will not be addressed here.
 
The Veteran's residuals of a right knee replacement are rated as 30 percent disabling pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee replacement (prosthesis)).  
 
Under Diagnostic Code 5055, a 100 percent rating is warranted for one year following implantation of the prosthesis, as was awarded in this case.  Following this one-year period, the minimum rating is 30 percent.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residuals weakness, pain, or limitation of motion are rated by analogy to diagnostic codes 5256, 5261, or 5262.  
 
Under Diagnostic Code 5256 for knee ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating, while knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating.  A favorable angle in full extension, or slight flexion between 0 and 10 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 
 
Under Diagnostic Code 5261, a 40 percent evaluation is warranted when extension is limited to 30 degrees; and a 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 
 
Under Diagnostic Code 5262, a 40 percent evaluation is warranted when there is nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a , Diagnostic Code 5262. 
 
For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.
 
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, Vet. App. 7 (1996).  
 
The Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The pertinent evidence of record includes VA outpatient treatment records reflecting that the Veteran suffered a work-related accident in January 2001, reinjuring his right knee with a resultant small fracture confirmed by MRI.  He indicated that the knee bothered him more than in the past, even with a knee brace on.  Flexion was shown to 110 degrees, while extension was to 0 degrees.  The orthopedist noted degenerative joint disease of the right knee, to be treated by total knee replacement.
 
The Veteran underwent right knee replacement at the Lowell General Hospital in April 2001.  A surgical report indicates that at the time of surgery, the Veteran had valgus deformity, loss of full extension, and complete loss of the lateral compartments.  He had early subluxation with tricompartmental degenerative changes.  The range of motion was from 10 to 110 degrees.  
 
A March 2002 VA fee basis examination report documents that the Veteran complained of right knee pain, recurrent subluxation, instability, locking, fatigue, and lack of endurance.  He also reported flare-ups causing stiffness in walking.  He reported working as a letter carrier for the U.S. Postal Service.  He was able to perform lesser-exertional general activities of daily living, but avoided ones requiring greater exertion such as gardening.  

On physical examination, the Veteran did not use an assistive walking device.  His gait was notable for broad-based stance and holding feet diagonally outward.  There was anterior well-healed scarring of the right knee.  Range of motion testing revealed flexion to 110 degrees and extension to 0 degrees.  Drawer and McMurray's tests yielded normal findings.  The examiner commented that range of motion was not affected by pain, weakness of movement, lack of endurance, lack of coordination, or seeming ankylosis.  An x-ray revealed prosthetic (metallic) right knee in place appropriately with rod attachment between the femur-portion and the tibia portion, consistent with the device in place.  The diagnosis was right knee replacement, status post degenerative change.
 
On VA outpatient treatment in April 2002, the Veteran had few complaints with the right knee other than requiring Indomethicin for relief of stiffness and a history of some problems walking up or down hill on his delivery route for the post office.  Objective findings included a mild right Trendelenberg gait.  There was a well-healed scar of the vertical anterior knee that was nontender.  Extension was to 7 degrees to 10 degrees, active and passive; while flexion was to 100 degrees.  He was stable to all tests.  The assessment was status post right total knee replacement was indicated.
 
In September 2002, the Veteran reported that the knee was doing well, but he was experiencing right hip problems.  He indicated that he planned to retire in 6 months.  The treating physician noted that the right knee wound was well-healed.  Extension was to 5 degrees, and flexion was to 100 degrees.  Maximum extension was neutral and stable.  
 
In March 2003, the Veteran reported that the right knee was pain-free.  He was able to extend the knee to 10 degrees with flexion to 110 degrees.  The knee was hyperstable to all tests throughout range of motion.  
 
An October 2003 private right knee x-ray report revealed that the prosthesis was in good position and the bony structures were in normal alignment.
 
On VA fee-basis examination in October 2003, the Veteran indicated that he had done well since the 2001 right knee replacement surgery, and that right knee pain had significantly reduced.  He had retired in March 2003.  Over the prior 15 years of working with the postal service, he was able to deliver mail using a curbside postal truck, consequently reducing his ambulatory activities.  He reported no trouble with self care or other activities of daily living.  He was exercising and going to a local gym for low impact aerobics and weight training.
 
On physical examination the appellant's gait was wide but his posture was normal.  He did not use any assistive device and did not have limited function walking about in the examination room and the office.  There was a well-healed, approximately twelve inch linear surgical scar.  Flexion was to 120 degrees, while extension was to 10 degrees.  The restriction was due to ankylosis.  McMurray and Drawer signs were negative.  There were no signs of subluxation, locking, joint effusion or crepitus.  The collateral ligament and the patella were intact.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  X-ray studies showed a well-placed knee prosthesis.  The diagnosis was arthritis of the right knee.
 
A July 2004 VA outpatient treatment report reflects that the right knee was pain free and the Veteran was able to walk on a treadmill for 1 to 1.25 miles per day without pain.  Flexion was to 110 degrees and extension was to 0 degrees.  There was slight valgus present in maximum extension. The knee was stable in extension with scant effusion.  
 
In February 2005, the Veteran reported that he was doing well with the knee and was working part-time as a school bus driver with no complaints.  The right knee appeared well-healed.  There was no evidence of swelling and range of motion was from 0 to 105 degrees.  An x-ray showed intact knee replacement with no osteolysis or evidence of loosening.
 
A March 2005 report from private physician from Dr. B. notes that the Veteran slipped and fell on his anterior knee.  He had a bruise over the proximal tibia, pain and swelling.  The knee was able to fully flex and extend, and there was no effusion.  The knee was stable to varus and valgus stresses.  He had a mild anterior drawer sign consistent with knee replacement.  X-rays showed the components in position.  The assessment was anterior tibial contusion.
 
A September 2005 report from private physician notes that the Veteran fell in March 2005 and experienced pain, stiffness, and swelling of the right knee.  He developed recurrent swelling along the medial aspect of the right knee, though he continued to tolerate activities of daily living.  Physical examination of the right knee revealed effusion.  He demonstrated full extension, flexion to 120 degrees, and varus and valgus were tolerated well.  Patellofemoral tracking was excellent.  An x-ray revealed some lucency around the femoral component and some possible varus of the tibial base plate.  There was no gross loosening or movement of the components.  The polyethylene insert appeared to be intact.  The assessment was symptomatic right knee replacement.  
 
At an October 2005 VA fee basis examination the Veteran reported that he did well with the right knee replacement surgery until he slipped and fell in March 2005.  He had since developed persistent right knee pain that was aggravated when he went up stairs or stood or walked for a half hour.  He also suffered from occasional swelling and stiffness in his right knee.  

On physical examination, the Veteran walked with a wide gait but normal posture.  The right knee had diffuse bony hypertrophy and a well-healed surgical scar measuring approximately 10 inches.  The surgical scar was hypopigmented, level, and did not involve disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, abnormal texture, or locking pain.  Extension was demonstrated to 10 degrees, and flexion was to 120 degrees due to favorable ankylosis.  After repetitive use, range of motion was not additional limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Drawer and McMurray's signs were negative.  The diagnosis was degenerative joint disease of the right knee.  The examiner opined that the disability did not affect the Veteran's attendance or performance as a part-time school bus driver and did not significantly impact activities of daily living.
 
As a result of this re-injury causing aseptic traumatic tibial component loosening of the right knee, the Veteran underwent revision of the right knee replacement at the Lowell General Hospital in December 2005. 
 
Private treatment records reflect that the Veteran underwent occupational therapy in December 2005 following the surgery.  

During the Veteran's October 2006 Board hearing, the Veteran reported that he had been able to work on a limited basis prior to the December 2005 surgery, but had not since.  He noted that the right knee caused pain and difficulty when getting up from his chair and getting in and out of vehicles.  
 
On VA examination in March 2009, the Veteran reported clicking with right knee movement, difficulties with running, and occasional stiffness.  He was able to stand for approximately 15 to 30 minutes.  For treatment, he took medication and participated in an exercise program.  He also endorsed weakness, decreased joint motion speed, and numbness.  He denied giving way, instability, pain, incoordination, locking episodes, effusion, or flare-ups.  

On objective examination, right knee range of motion was from 0 to 100 degrees.  There was no objective evidence of pain following repetitive motion, and no additional limitation after three repetitions of range of motion.  There was no joint ankylosis.  An x-ray revealed no loosening of the prosthesis, or recent fracture or dislocation.  There was resurfacing of the patella and spurring in the superior and inferior margins of the patella.  There was no recent fracture or dislocation.  The diagnoses were was residuals, status post total knee replacement; and right knee degenerative joint disease.  With respect to functional impact, the Veteran reported that he retired from his employment as a letter carrier in 2003 due to eligibility by age or duration of work.  The examiner opined that the disorder's impact on activities included decreased mobility, problems with lifting and carrying, weakness and fatigue, and decreased strength.  
 
On VA examination in April 2011, the Veteran indicated that the December 2005 surgery appeared to work well initially, but he had begun to develop pain on the lateral aspect posteriorly if he sat for any period of time and particularly if he drove.  He felt a "click" or "pop" when he shifted the knee from flexion to extension posterolaterally.  The right knee was generally good when walking but he occasionally reached a pain level of 7 or 8 out of 10.  The knee itself did not give way nor did it ever specifically lock in one position.  He did experience some weakness.  He used medication for treatment and did not wear a brace.  
 
A physical examination revealed a gait with a short step length.  The gait was symmetric with no evidence of specific lower extremity pain.  He had a long anterior scar over the joint long and a medial and lateral portal scar.  The scars were well healed and nontender.  The Veteran was able to extend the knee to 10 degrees and flex to 95 degrees.  The knee was stable to varus and valgus stress in maximum extension.  In 30 degrees of flexion there was no laxity to varus stress and only a jog of medial laxity to valgus stress.  X-rays revealed right knee total arthroplasty without evidence of loosening of hardware.  The arthroplasty appeared to be in the appropriate position.  The diagnoses were right knee degenerative joint disease, and status post right knee total arthroplasty with revision.  
 
The examiner opined that while the right total knee arthroplasty reduced the discomfort in the right knee, it has, particularly since the revision, reduced the strength in both of his knee motors and ankle motors.  In addition to the reduced strength and somewhat reduced range of motion, he had both hip and knee replacements on the opposite side.  In consequence, he found that the total disability associated with the right total knee arthroplasty more likely than not precluded the Veteran from any type of gainful employment, either sedentary or physical.
  
The medical evidence preponderates against finding that chronic right knee residuals such as severe painful motion or severe weakness are present in the affected extremity so as to warrant a 60 percent rating under Diagnostic Code 5055 for either the period prior to the December 1, 2005 revision, or following the surgery and period of convalescence beginning on February 1, 2007.  While there have been subjective complaints of weakness of the knee, objective evidence of severe weakness has not been demonstrated.  There have been no episodes of giving way, and the knee has been stable on examination.  The Veteran himself reported only "some" weakness on examination in March 2011.  While the March 2011 VA examiner reported that the Veteran had reduced strength in the right lower extremity, he indicated that this was also impacted by the Veteran's right hip disability and left knee disability.  Thus, the record preponderates against finding severe weakness attributable to the right knee disability, alone.  In addition, while objective evidence of pain on motion and some limitation of motion has been indicated, range of motion testing on numerous examinations has revealed almost full extension and flexion to over 100 degrees on most occasions.
 
The Board considered whether the Veteran is entitled to a rating in excess of 30 percent under 38 C.F.R. § Diagnostic Codes 5256, 5261, or 5261.  As indicated above, where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  In this case, while ankylosis has been documented on occasion-including on VA examination in March 2002, October 2003, and October 2005-on all occasions ankylosis was observed in flexion greater than 100 degrees.  Therefore, a rating in excess of 30 percent is not warranted under Diagnostic Code 5256, which provides for a 40 percent rating for ankylosis in flexion between 10 and 20 degrees.  In addition, there is no evidence indicating that flexion of the right knee is limited to 30 degrees or more, or that there is impairment of the tibia-outside of acute tibial contusion subsequent to the fall in March 2005-and fibula.  Therefore, higher ratings are also not warranted under Diagnostic Code 5261 or 5262.
 
Given that there is no evidence of recurrent subluxation or lateral instability, dislocated cartilage with frequent episodes of locking, pain, and effusion, or removal of semilunar cartilage following the Veteran's total knee replacement surgery, separate ratings under Diagnostic Codes 5257-5259 are not appropriate.
 
The evidence shows that the 30 percent rating assigned appropriately compensates the Veteran for the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca.  The examination reports clearly reflect that the Veteran's range of motion has been affected by pain and weakness; but the appellant was still able to accomplish right knee range of motion as noted above.  The Board considered the Veteran's assertions, but finds that they are not more probative than the objective clinical findings.  The evidence preponderates against finding that, at any pertinent point during the appellate term at issue that symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination were so disabling to support assignment of a rating in excess of 30 percent any applicable diagnostic code predicated on limitation of motion.   
 
The Board has considered whether the Veteran is entitled to a separate compensable rating for surgical scarring, but the record demonstrates that these scars are well-healed, nontender, and do not cause any additional functional impairment.
 
Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  As discussed above, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and higher evaluations are available for greater levels of disability.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.

For all the foregoing reasons, there is no basis to assign additional staged rating for the Veteran's residuals of a right knee replacement pursuant to Hart.  The claim for a higher rating must be denied.  
 
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   
 
 
ORDER
 
Entitlement to a rating in excess of 30 percent for residuals of a right knee replacement prior to December 1, 2005, and since February 1, 2007, is denied.
 
 
REMAND
 
As indicated above, the Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to his service-connected right knee disability, right hip disability, and other service-connected disorders.
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.   Id. at 453. While the this issue has yet to be certified for appeal or addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue. 
 
The RO must formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The RO should undertake any additional development warranted in consideration of the claim. If the claim is denied the RO must issue a supplemental statement of the case that includes all laws and regulations pertaining to a benefit based upon individual unemployability due to service connected disorders.  The appellant and his representative must then be given an opportunity to respond.  Thereafter, the case should be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


